Citation Nr: 0827121	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-08 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for arthritis of the back, 
legs, arms, and fingers. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The veteran also requested a video-conference hearing in 
connection with the current claim.  The hearing was scheduled 
and subsequently held in October 2006.  The veteran testified 
before the undersigned Acting Veterans Law Judge (AVLJ) and 
the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that he has arthritis in 
various parts of his body, and that the arthritis is related 
to service.  The Board has reviewed the evidence of record 
and regrettably, a remand is required for additional 
evidentiary development.  

Service treatment records (STRs) associated with the claims 
file reveal that the veteran was afforded a clinical 
evaluation and physical examination in November 1965 prior to 
entering service.  The clinical evaluation was normal and no 
evidence of arthritis was found at that time.  The veteran 
described his health as "poor" and provided a medical 
history in which he specifically admitted to having a bone, 
joint, or other deformity.  A notation on the examination 
report indicated that the veteran had a "defected back."  
Subsequent in-service medical records documented the 
veteran's treatment for recurrent back problems.  

Associated with the veteran's claims file is a private 
statement from G. McPhail, M.D. dated September 1966.  Dr. 
McPhail stated that the veteran had a congenital abnormality 
of the lumbosacral joint, which was specifically identified 
as a "lumbarization of the 5th sacral segment with pseudo-
articulation of S-1 to the sacrum."  Dr. McPhail further 
stated that the veteran should never have been inducted into 
the military because "almost constant pain" was associated 
with the veteran's back condition. 

The veteran was hospitalized in April 1967 for back problems.  
In a clinical note dated May 1967, the veteran stated that he 
had chronic back problems his entire life.  His back 
condition was originally aggravated when he fell off of a 
truck at age 14.  Since entering into service, the veteran 
reported left lower lumbar pain.  The veteran was diagnosed 
as having chronic low back pain "secondary to lumbarization 
of S1 with degenerative arthritis in the L5-S1 area."  The 
veteran was discharged from the hospital in May 1967 and 
placed on a permanent physical profile.  

The veteran was also afforded a clinical evaluation and 
physical examination in August 1968 prior to discharge from 
service.  The clinical evaluation was normal and no evidence 
of arthritis was found at that time.  The veteran described 
his health as "good," but provided a medical history in 
which he specifically admitted to having recurrent back pain, 
arthritis or rheumatism, or bone, joint, or other deformity.  
A notation on the examination report stated that the veteran 
had degenerative arthritis at L-3 as well as "arthritis - 
lumbarization S1."  

The first pertinent post-service treatment record is dated 
June 1979.  The veteran underwent a physical examination at 
that time as a member of the American Trucking Association.  
The veteran provided a health history in which he denied 
having any muscular diseases or spinal injuries.  Upon 
physical examination, the veteran's spine was described as 
"normal."  No evidence of arthritis was found at that time.  
The impression was "healthy patient."

The veteran also underwent a private neurosurgical evaluation 
in November 1982 following a work-related accident.  
Approximately ten days before the evaluation, the veteran 
reported having a burning sensation in the right lower neck 
and right upper extremities, as well as soreness in the right 
forearm and tingling in the fingertips.  The veteran's past 
medical history was significant for back surgery in June 1973 
(i.e., herniated nucleus pulposis at C6-7 on the right), 
bilateral carpal tunnel syndrome surgery in February 1981, 
and a history of arthritis.  X-rays of the cervical spine 
revealed spurs at C6-7, narrowing of the C6-7 disc space with 
bars, and diffuse degenerative disc disease.  The impression 
was "spur formation versus herniated nucleus pulposis at C6-
7, right."

The veteran underwent additional back surgery in December 
1982.  A private operative report indicated that he had a 
secondary partial hemilaminectomy, C6-7 on the right with a 
foraminotomy, partial removal of the ridge, lysis of 
adhesions and removal of ruptured disc.  The post-operative 
impression was osteoarthritic ridge, recurrent herniated 
nucleus pulposis, perineural adhesions and foraminal stenosis 
at C6-7 on the right.

A private treatment note dated August 1983 found the veteran 
with severe neck and shoulder pain.  The veteran stated that 
he had been involved in a motor vehicle accident in June 
1983.  The veteran indicated that his pain was aggravated as 
a result of this incident.  The veteran was prescribed pain 
medication, traction, and physical therapy.  

The veteran filed a claim for worker's compensation in 
October 1985.  The veteran was self-employed at that time as 
a truck driver.  He reported low back pain and right leg 
numbness.  The impression was low back pain, stable.  The 
veteran was prescribed pain medication and instructed not to 
drive that night.   

In December 1997, the veteran sought private care for 
shoulder and knee pain.  The impression was degenerative 
joint disease.      

The veteran sought private medical care from W. Bourland, 
M.D. in April 2002 after slipping on the ice and injuring his 
hand.  The veteran reported numbness in the right fifth 
finger as well as pain and swelling in the wrist.  Around 
this same time, it was noted that the veteran sustained 
injuries to his wrist and left knee when he attempted to pick 
up his grand-daughter.  The veteran also reported right 
shoulder pain to Dr. Bourland.  The impression was right 
shoulder injury, possible rotator cuff tear; digital nerve 
contusion, right thumb; and possible proximal nerve lesion.  

A private operative report dated September 2002 revealed that 
the veteran underwent a right shoulder arthroscopy, partial 
resection of the distal clavicle, and open acromioplasty.  
The impression was severe acromioclavicular arthritis with 
severe subacromial impingement syndrome with no evidence of 
rotator cuff tear.

The veteran was also diagnosed as having degenerative 
arthritis of the left knee in November 2002.   He underwent a 
total left knee replacement that same month. 

Associated with the veteran's claimed file is documentation 
from the Social Security Administration (SSA) dated June 
2004.  The veteran was awarded Social Security Disability 
benefits in March 2003.  The veteran testified before the 
undersigned AVLJ in October 2006 that he was awarded Social 
Security Disability benefits as a result of knee and back 
disabilities.  The Board notes that in light of the evidence 
of record, there appears to be additional outstanding Social 
Security records not currently associated with the veteran's 
claims file.  Thus, this information should be obtained.
 
The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in January 2005 to assess the nature and etiology 
of his claimed back disability.  The examiner reviewed the 
veteran's claims file.  The veteran reported a lifelong 
history of low back pain.  The examiner noted that the 
veteran had a congenital back abnormality which was initially 
aggravated by a fall from a truck at age 14.  The examiner 
indicated that the veteran recently had a magnetic resonance 
imaging (MRI) scan on his lumbar spine which revealed 
osteoarthritis and foraminal stenosis at the right lumbar 
nerve root.  The MRI results also showed transitional 
vertebra at the S1 vertebral body and degenerative disc 
disease at L3-4 and L4-5 with evidence of disc dehydration.  
The examiner opined:

[I]t seemed that the veteran's [back] 
condition occurred prior to his time in 
the military, however, the veteran has 
diffuse symptoms of arthritis and 
osteoarthritis throughout multiple 
joints.  This condition of lumbarization 
of the L5-S1 space is most likely 
related to a congenital defect instead 
of a traumatic incident.

Whether or not this congenital 
abnormality was aggravated while the 
patient was in the military is not 
feasible for me to try to determine with 
any kind of medical certainty.  However, 
it is clearly obvious that the patient's 
condition was not caused by his military 
service being that it occurred prior to 
his military service and it was 
aggravated prior to his military 
service.  

Therefore, I will state that the 
veteran's condition was not caused by or 
a result of service.  However, the 
possibility that his congenital 
abnormality was re-aggravated during 
military is as likely as not caused by 
military service.

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  However, where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 
C.F.R. § 4.2 (2007).

The Board finds that the most recent VA examination is 
inadequate for evaluation purposes in this instance.  The 
Board finds the examination report inadequate because the 
examiner's opinion does not sufficiently address the issue 
of aggravation.  Furthermore, the examiner failed to express 
any opinion about the nature and etiology of the veteran's 
claimed arthritis of the legs, fingers, and arms.  As such 
the veteran should be scheduled for a new examination to 
address these issues.    
The veteran also receives care at VA.  VA is required to make 
reasonable efforts to help a veteran obtain records relevant 
to his claim, whether or not the records are in Federal 
custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA-
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request all VA 
medical records pertaining to the veteran dated from January 
11, 2005 to the present.         

The Board also notes that the veteran has not been provided 
with a duty-to-inform notice that fully complies with the 
Veterans Claims Assistance Act (VCAA).  Thus, the RO should 
provide the veteran with complete VCAA notification and 
inform him of the type of information and evidence needed to 
substantiate a service connection claim on a direct and 
presumptive for arthritis.  The veteran should also be 
informed of the type of information and evidence needed to 
substantiate his claim based on in-service aggravation.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act.  The 
notice letter must provide information 
about the type of evidence necessary to 
establish service connection for arthritis 
of the back, legs, fingers, and arms, on a 
direct and presumptive basis.  The notice 
should also include information pertaining 
to the establishment of service connection 
based on in-service aggravation. 

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain all medical treatment records 
pertaining to the veteran dated from 
January 11, 2005 to the present.  
Additionally, all records from the Social 
Security Administration pertaining to the 
veteran should be obtained.  The RO should 
also attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

3.  After the above development is 
complete, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an orthopedic 
examination in order to ascertain the 
nature of all joint disorders and proper 
diagnoses thereof, to include arthritis.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the veteran 
currently has a back disability.  If not, 
the examiner is asked to comment on the 
September 1966 and January 2005 treatment 
records.  

If the examiner finds that the veteran 
currently has a back disability, the 
examiner is asked to express an opinion as 
to when the veteran's back disability was 
first manifested (i.e., prior to service, 
in service, or after service).  The 
examiner is also asked to express an 
opinion as to whether the veteran's back 
disability is a congenital/developmental 
defect or a disease process.  If the 
examiner determines that the back 
disability is a congenital defect, the 
examiner is asked to indicate whether 
there was a superimposed disease or injury 
in service.  

If the examiner determines that the 
veteran's back disability is a disease 
which clearly and unmistakably (i.e., 
undebatably) preexisted service, the 
examiner is asked to indicate whether 
there is a permanent increase in the 
severity of the underlying pathology 
associated with the back disability which 
occurred during service.  If the examiner 
answers this question affirmatively, the 
examiner is then asked to express an 
opinion as to whether the increase in 
severity is clearly and unmistakably 
(i.e., undebatably) due to the natural 
progress of the disease.  If the examiner 
determines that the veteran's back 
disability did not increase in severity 
during service, the examiner should 
indicate as such.  The examiner must 
provide a complete rationale any stated 
opinion.  

The examiner should also separately 
identify all disabilities pertaining to 
the veteran's legs, fingers, and arms, 
including arthritis.  The examiner is then 
asked to express an opinion as to whether 
the disabilities of the veteran's legs, 
fingers, or arms, if any, are at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the veteran's 
military service.  The examiner must 
provide a complete rationale for any 
stated opinion.
  
4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




